Certiorari proceeding sustained, determination of the police commissioner annulled, charges dismissed, with fifty dollars costs and disbursements, and the petitioner reinstated. We are of opinion that the complaining witness was moved by ulterior motives to make the charges against the petitioner. It is apparent to us that upon the admitted facts the conditions in her home tended to impair the morals of her younger daughter, Ann, aged eleven years. Moved by fear that the petitioner, Patrolman Byrne, would institute proceedings resulting in the removal of the daughter, Ann, charges were preferred by her against the patrolman. Aside from the motives which prompted the complaint, the charges are not sustained by the evidence. The complaining witness and her daughter Mary are unworthy of belief. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.